DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner is unsure as to what the term “creating a contact area” as described in claims 1 and 14  is claiming as such language has not been described in the specification and is not shown in the drawings.  Examiner’s notes that Fig. 2 of the drawings show a lid member that is squeezed but does not show a id member that creates a contact area other than what is already touching.

Claim 5 recites the limitation "the lip".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbey Abdiye (US 2017/0020316 – hereinafter Abdiye) in view of Adam Piper (US 2015/0144628 – hereinafter Piper), Lee Arthur Pritchard (3,160,274 – hereinafter Pritchard), Taormina et al. (US 2016/0278555 – hereinafter Taormina), in view of Clarke et al. (US 6,874,649 – hereinafter Clarke).
Re Claims 1, 4, 9, 10, and 13:
Abdiye discloses a product lid dispensing system, comprising: a plurality of lid members (200) (see Fig. 9); each member of the plurality of lid members (200) being identical in shape and construction (see Fig. 9); and each lid member is composed of a thin, impermeable material (plastic, paper), (Applicant’s specification describes impermeable as plastic or paper) (see paragraph [0081]); the plurality of lid members (200) being disposed in a stacked configuration (see Figs. 6, 9, 15, and 22); each lid member (200) comprising a protrusion (244); the protrusion (244) defining an interior surface and an exterior surface and extending outward from a base (148) of the lid member (200) (see Fig. 4); the protrusion (244) configured to assist in the removal of a target lid member (200) from a remainder of the plurality of lid members (200) (see Fig. 9) (Examiner notes that such would be capable by way of the lid’s structure in combination with a stack) (see Fig. 5) (see Figs. 1-28), but fails to teach wherein each lid member of the plurality of lid members comprises at least one perforation therethrough wherein the plurality of lid members is stored in a dispensing station when in the stacked configuration; the protrusion comprises a friction enhancing surface, the protrusion configured to assist in the removal of a target lid member from a remainder of the plurality of lid members as lateral pressure exerted on a first sidewall and interior surface of the protrusion of the target lid member is applied against a second sidewall and exterior surface of the protrusion of an underlying lid member, creating a contact area where the first sidewall and the second sidewall touch, forcing the target lid member upwards away from the remainder of the plurality of lid members and the underlying lid downward away from the target lid member.

Piper teaches wherein each lid member of the plurality of lid members comprises at least one perforation (52, 54, 56) therethrough (see Fig. 2).  Re Claim 9: Piper teaches wherein each lid member comprises a plurality of actuatable indicators (48, 50) (see Fig. 2) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye with that of Piper to increase the functionality of a lid for multiple different uses as known within the art.

Pritchard teaches a plurality of members is stored in a dispensing station (10) when in a stacked configuration (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye with that of Piper and Pritchard to allow for dispensing capabilities of a nestable stacked product in a convenient manner.

Taormina teaches a protrusion comprises a friction enhancing surface (1347 – bump/ring) (See Fig. 23). Re Claim 10: Taormina teaches a tab (929) extending laterally from each lid member (10) (see Figs. 16 and 20).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye with that of Piper, Pritchard, and Taormina so as to provide a design contact surface for a protrusion member as seen fit for a particular purpose.  Examiner notes the combination of references cited would be capable of providing  the protrusion configured to assist in the removal of a target lid member from a remainder of the plurality of lid members as lateral pressure exerted on a first sidewall and interior surface of the protrusion of the target lid member is applied against a second sidewall and exterior surface of the protrusion of an underlying lid member, creating a contact area where the first sidewall and the second sidewall touch, forcing the target lid member upwards away from the remainder of the plurality of lid members and the underlying lid downward away from the target lid member by way of a user simply applying pressure to the flexible protrusion of Abdiye in a given spot, for, Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Clarke further teaches capable of creating a contact area (see Fig. 5).  Re Claim 4: Clarke teaches wherein each lid member of the plurality of lid members further comprises at least one detent (7) thereon that extends upward from a perimeter of each of the plurality of lid members before extending downward to form a seal with a container (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye with that of Piper, Pritchard, Taormina, and Clarke to allow for a flexible protrusion capable of being pinched/squeezed for a particular use as known within the art.

Further Re Claim 5:
Abdiye discloses wherein each lid member of the plurality of lid members further comprises a flange (122) extending around the perimeter of the base and is defined on the lip (see Fig. 5).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdiye with that of Piper, Pritchard, Taormina, and Clarke and further in view of Lawrence Luellen (1,365,516 – hereinafter Luellen).
Re Claim 2:
Abdiye in view of Piper, Pritchard, Taormina, and Clarke discloses the device of claim 1, but fails to teach wherein the dispensing station comprises a base with a cylindrical sidewall circumscribing the base and extending upward therefrom to enclose the plurality of lid members, and an opening that receives the plurality of lid members and allows access to the target lid.  

Luellen further in view teaches wherein a dispensing station comprises a base with a cylindrical sidewall circumscribing the base and extending upward therefrom to enclose the plurality of members, and an opening that receives the plurality of members and allows access to the target member (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye with that of Piper, Pritchard, Taormina, and Clarke with that of Luellen to allow for dispensing capabilities of a nestable stacked product in a convenient manner.

Claims 6, 7, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdiye with that of Piper, Pritchard, Taormina, and Clarke and further in view of Weiss et al. (US 2014/0246448 – hereinafter Weiss).
Re Claims 6. 7, and 22:
Abdiye in view of Piper, Pritchard, Taormina, and Clarke discloses the device of claim 1, but fails to teach wherein the protrusion defines an inner angle between 5 degrees and 90 degrees, or wherein the protrusion defines an inner angle between 30 degrees and 60 degrees.

Weiss further in view teaches wherein the protrusion defines an inner angle between 5 degrees and 90 degrees (see paragraph [0059]).  Re Claim 7: Weiss further in view teaches wherein the protrusion defines an inner angle between 30 degrees and 60 degrees (see paragraph [0059]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye with that of Piper, Pritchard, Taormina, and Clarke with that of Weiss for one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdiye with that of Piper, Pritchard, Taormina, and Clarke in view of Dart et al. (4,953,743 – hereinafter Dart).
Re Claim 12:
Abdiye in view of Piper, Pritchard, Taormina, and Clarke discloses the device of claim 1, but fails to teach wherein each lid member is composed of a paper material.

Dart teaches wherein each lid member is composed of a paper material. (see col. 2 lines 49-60). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Abdiye with that of Piper, Pritchard, Taormina, and Clarke with that of Dart  to provide a selection of material as known within the art.

Claim(s) 14,15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdiye in view of Clarke.
Re Claim 14:
Abdiye discloses a product lid dispensing system, comprising: a plurality of lid members (200) (see Fig. 9); each member of the plurality of lid members (200) being identical in shape and construction (see Fig. 9); wherein each lid member is composed of a thin, impermeable material (plastic, paper), (Applicant’s specification describes impermeable as plastic or paper) (see paragraph [0081]); the plurality of lid members (200) being disposed in a stacked configuration (see Figs. 6, 9, 15, and 22); each lid member (200) comprising a protrusion (244); the protrusion (244) defining an interior surface and an exterior surface and extending outward from a base (148) of the lid member (200) (see Fig. 4); the protrusion (244) configured to assist in the removal of a target lid member (200) from a remainder of the plurality of lid members (200) (see Fig. 9) (Examiner notes that such would be capable by way of the lid’s structure in combination with a stack) (see Fig. 5) (see Figs. 1-28), but fails to teach the protrusion configured to assist in the removal of a target lid member from a remainder of the plurality of lid members as lateral pressure exerted on a first sidewall and interior surface of the protrusion of the target lid member is applied against a second sidewall and exterior surface of the protrusion of an underlying lid member, creating a contact area where the first sidewall and the second sidewall touch, forcing the target lid member upwards away from the remainder of the plurality of lid members and the underlying lid downward away from the target lid member.


Clarke further teaches capable of creating a contact area (see Fig. 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye with that of Clarke to allow for a flexible protrusion capable of being pinched/squeezed for a particular use as known within the art.  Examiner notes the combination of references cited would be capable of providing  the protrusion configured to assist in the removal of a target lid member from a remainder of the plurality of lid members as lateral pressure exerted on a first sidewall and interior surface of the protrusion of the target lid member is applied against a second sidewall and exterior surface of the protrusion of an underlying lid member, creating a contact area where the first sidewall and the second sidewall touch, forcing the target lid member upwards away from the remainder of the plurality of lid members and the underlying lid downward away from the target lid member by way of a user simply applying pressure to the flexible protrusion of Abdiye in a given spot, for, Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Re Claims 15 and 17:Abdiye discloses a method of separating a target lid member from a plurality of lid members in a stacked configuration, the method comprising: Application No.: 17/022,953 Amdt. dated May 25, 2022 BSG Docket No.: 22-060.OA.LID positioning a plurality of lid members (200) in a stacked configuration (see Fig. 9), each of the lid members of the plurality of lid members comprising: a thin, impermeable material (plastic, paper), (Applicant’s specification describes impermeable as plastic or paper) (see paragraph [0081]); and a protrusion (244) extending upward from a base of the plurality of lid members (200) (see Fig. 9), the protrusion comprising a sidewall having an external surface and an internal surface (see Fig. 9) (see Figs. 1-28); but fails to specifically teach grasping the protrusion of a target lid member and pinching the protrusion of the target lid member inward; applying lateral pressure from the interior surface of the protrusion of a target lid member to an exterior surface of a protrusion of an underlying lid member; creating a downward force on the protrusion of the underlying lid member and an upward force on the protrusion of the target lid member; and removing the target lid member from the underlying lid member and the plurality of lid members in the stacked configuration.

Clarke further teaches grasping a protrusion (20) of a target lid member and pinching the protrusion (20) of the target lid member inward; applying lateral pressure from the interior surface of the protrusion (20) of a target lid member to an exterior surface of a protrusion of an underlying lid member (see Fig. 5) (see Figs. 1-8);  Examiner further notes that Abdiye in view of Clarke is capable of providing creating a downward force on the protrusion of the underlying lid member and an upward force on the protrusion of the target lid member; and removing the target lid member from the underlying lid member and the plurality of lid members in the stacked configuration by simply having a user apply a given force to the protrusion combination which could result in the steps as claimed.  Re Claim 17: Clarke teaches wherein each lid member of the plurality of lid members further comprises at least one detent (7) thereon that extends upward from a perimeter of each of the plurality of lid members before extending downward to form a seal with a container (see Fig. 3).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye with that of Clarke to allow for a flexible protrusion capable of being pinched/squeezed for a particular use as known within the art.  

Further Re Claim 18:
Abdiye discloses wherein each lid member of the plurality of lid members further comprises a flange (122) extending around the perimeter of the base and is defined on the lip (see Fig. 5).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdiye in view of Clarke and further in view of Luellen.
Re Claim 16:
Abdiye in view of Clarke discloses the device of claim 15, but fails to teach wherein the plurality of lid members is stored in a dispensing station when in a stacked configuration.

Luellen further in view teaches wherein a plurality of members is stored in a dispensing station when in a stacked configuration (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye in view of Clarke with that of Luellen to allow for dispensing capabilities of a nestable stacked product in a convenient manner.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdiye in view of Clarke and further in view of Weiss.
Re Claim 19:
Abdiye in view of Clarke discloses the device of claim 15, but fails to teach wherein the protrusion defines an inner angle between 30 degrees and 60 degrees.

Weiss further in view teaches wherein a protrusion defines an inner angle between 30 degrees and 60 degrees (see paragraph [0059]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye in view of Clarke with that of Weiss for one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdiye in view of Clarke and further in view of Piper.
Re Claim 20:
Abdiye in view of Clarke discloses the device of claim 15, but fails to teach wherein each lid member of the plurality of lid members comprises at least one perforation therthrough.


Piper further in view teaches wherein each lid member of the plurality of lid members comprises at least one perforation (52, 54, 56) therethrough (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye in view of Clarke with that of Piper to increase the functionality of a lid for multiple different uses as known within the art.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdiye in view of Clarke and further in view of Taormina.
Re Claim 21:
Abdiye in view of Clarke discloses the device of claim 15, but fails to teach 
wherein each lid member of the plurality of lid members comprises a finger tab extending laterally from each lid member.

Taormina teaches a finger tab (929) extending laterally from each lid member (10) (see Figs. 16 and 20).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Abdiye in view of Clarke with that of Taormina so as to provide a design choice as known within the art for a particular usage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651